NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                           FEB 15 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

BIKRAMJIT SINGH,                                  No. 11-70653

               Petitioner,                        Agency No. A095-576-833

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Bikramjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-Hernandez v.

Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and we deny the petition for review.

         Substantial evidence supports the agency’s finding that the government

rebutted Singh’s presumption of a well-founded fear of future persecution by

establishing changed circumstances in India. See id. at 998-1001. The agency

rationally construed evidence in the record and provided a sufficiently

individualized analysis of Singh’s future fear. See id. at 1000. We reject Singh’s

contention that the BIA failed to consider all relevant evidence. See Lin v. Holder,

588 F.3d 981, 987 (9th Cir. 2009) (“[A]lthough the BIA must consider a

petitioner’s evidence of changed country conditions, it need not expressly refute on

the record every single piece of evidence.”). Accordingly, Singh’s asylum claim

fails.

         Because Singh failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Gonzalez-

Hernandez, 336 F.3d at 1001 n.5.

         Finally, substantial evidence supports the agency’s denial of CAT relief

because Singh failed to show it is more likely than not that he will be tortured in

India. See Sowe v. Mukasey, 538 F.3d 1281, 1288-89 (9th Cir. 2008).

         PETITION FOR REVIEW DENIED.


                                             2                                    11-70653